DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 5, 7 – 9, 11 - 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donovan (U.S. Patent Application Publication 2020/0105273) in view of Garmark et al. (U.S. Patent Application Publication 2014/0108929) hereinafter Garmark.

Regarding Claim 1, O’Donovan discloses:
An agent coordination device (para 0036-42: intelligent service broker 302 implemented as a computing device as detailed in fig. 2 that provides accessibility to a plurality of virtual assistants [agents] and coordinates for a user 308 use of the plurality of virtual assistants) comprising:
a memory (para 0036-38, 0040: the computing device having memory 208); and
a processor, the processor being connected to the memory and being configured to (para 0036-38, 0040: the computing device having processing unit 206 connected to memory 208, the processing unit 206 executing a program stored in memory 208 to perform the disclosed operations):
control sound output according to an instruction from a plurality of agents that are capable of being instructed to perform a predetermined service by speech interaction (para 0041: the intelligent service broker 302 interacts via voice with the plurality of virtual assistants 306a-306n to control sound to be output using any of the plurality of virtual assistants to perform a predetermined function [instruction to perform service], the functions performed by any of the plurality of virtual assistants including playback of music and read [playback] audiobooks); and
control so that, in a case in which a first agent among the plurality of agents is performing one of audiobook playback or music playback as the predetermined service while a second agent among the plurality of agents is performing another of audiobook playback or music playback as the predetermined service (para 0041: through the control implemented by the intelligent service broker 302 any of the plurality of virtual assistants can utilize services to playback of music or read [playback] audiobooks, thus being enabled for one [first] of the virtual assistants to utilize a service to read an audiobook while another [second] of the virtual assistants can utilize a service to play music).
O’Donovan does not explicitly disclose audiobook playback is performed with a music playback volume reduced.
However, in a related field of endeavor (i.e controlling playback volume during concurrent playback from multiple sources) Garmark teaches (para 0080-81) while a song [music] is playing, an audiobook can begin to play for previewing which causes the playing of the song to be less audible by lowering its volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Garmark to O’Donovan’s playback of the music and audiobook to modify O’Donovan to allow the volume of music playback to be reduced when the audio book is played, thus providing an enhanced user listening experience by allowing the music to continue playing in the background while the audiobook is playing thus providing a convenience to the user to continue listening to the music while exploring other audio source material such as an audiobook.

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the processor is further configured to:
confirm a user intention (Garmark para 0080-81: the audiobook is played confirming the user’s intention to preview it), and
control so as to perform audiobook playback with music playback being performed at a reduced volume in a case in which audiobook continuation has been instructed (Garmark para 0080-81: the audiobook can begin to play for previewing which causes the playing of the song to be less audible by lowering its volume, the preview playback of the audiobook continues, as instructed using the preview button, until user terminated).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the processor is further configured to:
confirm a user intention (Garmark para 0080-81: the audiobook playback preview is terminated confirming the user’s intention to terminate it), and
control so as to stop audiobook playback and perform music playback in a case in which audiobook non-continuation has been instructed (Garmark para 0080-81: the audiobook playback preview is terminated by the user and playback of the song continues after the audiobook playback preview is terminated).

Claim 5 is rejected under the same grounds stated above for Claim 1.

Claim 7 is rejected under the same grounds stated above for Claim 3.

Claim 8 is rejected under the same grounds stated above for Claim 4.

Claim 9 is rejected under the same grounds stated above for Claim 1.

Claim 11 is rejected under the same grounds stated above for Claim 3.

Claim 12 is rejected under the same grounds stated above for Claim 4.

Claims 2, 6, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donovan in view of Garmark in further view of Rodgers (U.S. Patent 10,514,888).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
speech interaction with a third agent is performed and response audio is output (O’Donovan para 0041, 0048: teaches at least a third virtual assistant among the plurality of virtual assistants with which voice interaction is performed such as question and answer function which responds with an answer the user can hear [response audio is output]).
During the output audio of the response by the third virtual assistant, the combination does not explicitly disclose to reduce or stop sound of playback that is being performed by the virtual assistant utilizing the service to play the music while it is performing the music playback.
However, in a related field of endeavor (i.e controlling playback volume during concurrent playback from multiple sources) Rodgers teaches (col 7 line 65 – col 8 line 5) decreasing the volume of music playback of a device when outputting a virtual assistant’s audio response. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rodgers to the combination’s plurality of virtual assistants that provide music playback and response audio to allow the music playback to be decreased in volume during the output of the response audio, thus providing an enhanced user listening experience by ensuring the listener is able to properly hear and comprehend the response audio during playback of music.

Claim 6 is rejected under the same grounds stated above for Claim 2.

Claim 10 is rejected under the same grounds stated above for Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653              /MD S ELAHEE/                                                    Primary Examiner, Art Unit 2653